OPINION ON REMAND

PER CURIAM.
This case is before us on remand following the decision of the Florida Supreme Court in this case, State v. Carter, 835 So.2d 259 (Fla.2002), quashing and remanding the decision of this court in this case, Carter v. State, 24 Fla. L. Weekly D1063, — So.2d -, 1999 WL 289215 (Fla. 1st DCA April 30, 1999). We set aside the prior opinion of this court issued herein. Pursuant to the holding in State v. Carter, we find no abuse of discretion in the trial court’s revocation of Carter’s probation, 835 So.2d at 262, and we affirm the order on appeal.
AFFIRMED.
BARFIELD, VAN NORTWICK and PADOVANO, JJ., concur.